Case 1:16-cv-07586-AJN-BCM Document 198 Filed 03/22/21 Page 1of1

JacksonLewis

My DIRECT DIAL Is: (631) 247-4661
My EMalL ADDRESS IS: NOEL, TRIPP@JACKSONLEWIS.COM

 

VIA ECF

Hon. Judge Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Rm. 2102
New York, New York 10007

Dear Judge Nathan:

Re:

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:
Jackson Lewis || DATE FILED:_ 3/23/2021 _
58 South Servic_—____, __.-- __-
Melville NY 11747
(631) 247-0404 Direct
(631) 247-0417 Fax

jacksonlewis.com

   

March 22, 2021

Green v. Humana at Home, Inc. et al.
Civil Case No.: 16-cv-7586

 

SO ORDERED.

As counsel for Defendant in the above matter we write to re uest that the deadline
to submit the Kinkead settlement _a_ ers to Your Honor be moved from March 22 2021 to March
29 2021 consistent with the ad ustment to the preliminary approval motion deadline in that case,
now March 26, 2021 (D. Conn. 15-cv-1637, D.E. 422). As of this writing, Plaintiff Green has
taken no position as to this request. We thank the Court for its continued attention.

NPT:de
ce: Counsel of Record (via ECF)

 

 

Na Q.alsior

SO ORDERED. 3/23/2021
ALISON J. NATHAN, U.S.DJ.

 

 
